This is the second appearance of this case here. See Harvey v. City of St. Petersburg, 138 Fla. 597, 189 So. 861.
The appeal in that case was from interlocutory order. This appeal is from final decree.
The law of the case is found stated in the opinion and judgment, supra, and no useful purpose may be served by repeating what was said there.
The decree is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.